December 20, 2013 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 RE: VANGUARD SCOTTSDALE FUNDS (THE TRUST) FILE NO. 333-11763 Ladies and Gentlemen: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933 is certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc.
